       Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 1 of 8
 1 Avi M. Attal, Esq. (SBN 251633)
     Samuel Yu, Esq. (SBN 251636)
 2 Mimi Ahn, Esq. (SBN 301035)
     KAHANA & FELD LLP
 3 2603 Main Street, Suite 350
     Irvine, CA 92614
 4 Telephone (949) 812-4781
     Facsimile (949) 245-7597
 5 E-mail: aattal@kahanafeld.com;
     syu@kahanafeld.com;
 6 mahn@kahanafeld.com
 7 Attorneys for Plaintiff Jeffrey P. Fortis
 8
 9                       UNITED STATES DISTRICT COURT
10                      EASTERN DISTRICT OF CALIFORNIA
11
12 JEFFREY P. FORTIS, an individual            Case No.: 2:19-cv-00627-MCE-KHN
13                   Plaintiff,
                                               PLAINTIFF JEFFREY P. FORTIS’
           v.                                  OPPOSITION TO DEFENDANTS
14                                             WARRIOR TRADING, INC. AND
                                               ROSS CAMERON’S MOTION FOR
15 WARRIOR     TRADING, INC., a
                                               JUDGMENT ON THE PLEADINGS
   California corporation, ROSS
16 CAMERON,      an individual; and DOES
   1 through 50, inclusive,                    Date:         June 13, 2019
17                                             Time:         2:00 p.m.
                    Defendants.
18                                             Location:     Courtroom 7

19                                             Removed:      April 12, 2019
20                                             Trial Date:   None set

21
22
23
24
25
26
27
28

         PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                         PLEADINGS
        Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 2 of 8
 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.      INTRODUCTION
 3         Defendants Warrior Trading, Inc. and Ross Cameron present matters outside
 4 the pleadings and irrelevant facts in support of their Motion for Judgment on the
 5 Pleadings. The instant action concerns the wrongful termination of Plaintiff Jeffrey
 6 P. Fortis in connection to his employment at Warrior Trading, Inc. By relying on the
 7 Shareholder Agreement between Fortis and Warrior Trading, Defendants implicitly
 8 concede that there is no employment agreement that necessitates arbitration or the
 9 application of Delaware law.
10         However, Fortis is not seeking an interpretation of any provisions within the
11 Shareholder Agreement, and the Shareholder Agreement has no bearing in this
12 action. Instead, Fortis simply seeks to enforce his rights as an employee who lived
13 and worked in California, where Warrior Trading maintains a principal business
14 office. The claims brought in this action are distinct and distinguished from the
15 arbitration demand sought by Warrior Trading in Delaware in that this action solely
16 concerns Fortis’ wrongful termination and does not address any rights Fortis had
17 under the Shareholder Agreement.
18         Ultimately, the Complaint sets forth specific facts with respect to each of the
19 three causes of action, and Defendants’ reliance on the Shareholder Agreement is
20 entirely misplaced. Based on the foregoing, the Court should deny Defendants’
21 Motion in its entirety.
22 II.     ARGUMENT
23         A.    Legal Standard for Judgment on the Pleadings
24         A motion for judgment on the pleadings must be brought “after the pleadings
25 are closed and within such time as to not delay the trial.” Fed. R. Civ. P. 12(c). The
26 “close of pleadings” refers to the time “once a complaint and answer have been filed,
27 assuming…that no counterclaim or cross-claim is made.” Doe v. U.S., 419 F. 3d
28 1058, 1061 (9th Cir. 2005) (citing Fed. R. Civ. P. 7(a).) Thus, where a motion for
                                              1
         PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                         PLEADINGS
      Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 3 of 8
 1 judgment on the pleadings is filed before any answer is filed, it is premature and
 2 should be denied. Id.
 3         For purposes of a motion for judgment on the pleadings, the “allegations of
 4 the non-moving party must be accepted as true, while the allegations of the moving
 5 party which have been denied are assumed to be false.” Hal Roach Studios, Inc. v.
 6 Richard Feiner & Co., Inc., 896 F. 2d 1542, 1550 (9th Cir. 1989).
 7         A motion for judgment on the pleadings “may not be granted ‘unless it appears
 8 beyond a doubt that the [non-moving] party cannot prove any facts that would
 9 support his claim for relief.’”     1 William W. Schwarzer et al., Federal Civil
10 Procedure Before Trial § 9:335 (2015).
11         All inferences reasonably drawn from the material facts alleged in the
12 complaint must be construed in favor of the responding party. General Conference
13 Corp. of Seventh-Day Adventists v. Seventh-Day Adventist Congregational Church,
14 887 F. 2d 228, 230 (9th Cir. 1989). Thus, a defendant is not entitled to judgment on
15 the pleadings if the complaint raises issues of fact which, if proved, would support
16 recovery. Id.
17         In addition, if matters “outside the pleadings are presented to and not excluded
18 by the court, the motion must be treated as one for summary judgment under Rule
19 56” and all parties “must be given a reasonable opportunity to present all the material
20 that is pertinent to the motion.” Fed. R. Civ. P. 12(d). Here, the Motion is improper,
21 as it is brought under Fed. R. Civ. P. 12(c) but presents matters outside the pleadings.
22 To the extent the Court does not exclude such matters, the Motion should be treated
23 as a motion for summary judgment, and Fortis must be given a reasonable
24 opportunity to present all the material that is pertinent to the motion.
25         B.    The Forum Selection Clause Does Not Apply Because This Action
26               Does Not Arise from the Contracts
27         Whether a forum selection clause applies to tort claims depends on whether
28 resolution of the claims relates to interpretation of the contract. Berrett v. Life Ins.
                                               2
        PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                        PLEADINGS
      Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 4 of 8
 1 Co. of the Southwest, 623 F. Supp. 946, 948-49 (D. Utah 1985). There, the court
 2 stated that “compelling factual considerations may dictate that claims otherwise
 3 governable by forum selection clauses be retained for disposition in the District
 4 where filed.” Id. at 949 (citing Bankers Trust Co. v. Worldwide Transportation, Inc.,
 5 547 F. Supp. 1101, 1112 (E.D. Ark. 1982)). The Berrett court determined that where
 6 the alleged tortious acts are “unrelated to the interpretation” of the agreement, the
 7 forum selection clause does not apply. Id. (emphasis added). The court then
 8 concluded that the parties were unlikely to have “contemplated that tort
 9 claims…would be governed by the forum selection clause” and determined that it
10 did not apply as to claims of intentional interference with business relations,
11 wrongful inducement to breach and defamation. Id.
12        Similarly, in Crowley v. CyberSource Corp., 166 F. Supp. 2d 1263, 1267
13 (N.D. Cal. 2001), the court found that a forum selection clause did not apply because
14 the claims did not pertain to the agreement that contained the forum selection clause.
15 There, Amazon.com, Inc. (“Amazon”) brought a motion to dismiss for improper
16 venue based on a forum selection clause within a Participation Agreement, an
17 “agreement to which one had to assent before using Amazon’s ‘person-to-person’
18 transaction services, Amazon Auctions and zShops.” Id. Amazon argued that
19 because it only used CyberSource for transactions on its Auctions or zShope, the
20 only persons who could “complain of CyberSource’s conduct” are those who clicked
21 on the Participation Agreement, which contained the forum selection clause. Id.
22 The court determined that the claims pertained to a separate Privacy Policy and not
23 the Participation Agreement, and as such, denied Amazon’s motion to dismiss for
24 improper venue. Id. at 1267-69.
25        Here, Fortis brings claims related to his employment, not as a shareholder, at
26 Warrior Trading. The claims consist of Retaliation and Wrongful Termination in
27 Violation of Cal. Labor Code § 1102.5, Wrongful Termination Based on Public
28 Policy, and Defamation. These claims are entirely unrelated to the interpretation of
                                              3
        PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                        PLEADINGS
      Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 5 of 8
 1 any written agreements and has nothing to do with the Shareholder Agreement that
 2 Defendants rely on in their Motion. Fortis is not seeking to enforce his rights under
 3 the Shareholder Agreement and is not invoking any provision within the Shareholder
 4 Agreement.
 5        Ultimately, because Fortis’ claims do not require the interpretation of any
 6 contracts and only arises from his employment relationship and not his status as a
 7 shareholder at Warrior Trading, the forum selection clause does not apply.
 8        C.     This Action Should Not Be Dismissed, as Venue Is Proper Before
 9               This Court
10        Defendants seemingly concede that venue is proper before this Court absent
11 the arbitration clause and forum selection clause within the inapplicable Shareholder
12 Agreement, as Defendants raise no arguments concerning the propriety of this
13 Court’s jurisdiction. Federal law authorizes a civil action to be brought where a
14 substantial part of the events or omissions giving rise to the claim occurred. 28
15 U.S.C. § 1391(b)(2). “[T]he substantiality of the operative events is determined by
16 assessment of their ramifications for efficient conduct of the suit.” Myers v. Bennett
17 Law Offices, 238 F.3d 1068, 1076 (9th Cir. 2001) quoting Lamont v. Haig, 590 F.2d
18 1124, 1134-1135 (D.C. Cir. 1978). In tort actions, “the locus of the injury was a
19 relevant factor.” Id.
20        The court has “broad discretion to decide the manner in which to resolve the
21 question” whether venue exists. 1 William W. Schwarzer et al., Federal Civil
22 Procedure Before Trial § 9:138 (2015). When venue is challenged solely on the
23 basis of declarations and discovery, the motion “should be denied if plaintiff makes
24 a prima facie showing of proper venue.” Id. at 9:139.1 (citing Murphy v. Schneider
25 Nat’l, Inc., 362 F.3d 1133, 1138-39 (9th Cir. 2004) (“motion based upon forum-
26 selection clause must draw all reasonable inferences and resolve all factual conflicts
27 in favor of party opposing enforcement of the clause”).
28
                                              4
        PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                        PLEADINGS
       Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 6 of 8
 1         Here, as established above, a substantial part of the events or omissions giving
 2 rise to the claim occurred in this district. 18 U.S.C. § 1391(b)(2). As alleged at
 3 paragraph 9 of the Complaint, Fortis’ “employment and all relevant activities took
 4 place in Yolo County, California.” (Compl. ¶ 9.) While the Complaint does allege
 5 that Fortis was a shareholder at Warrior Trading, the claims pertain to his wrongful
 6 termination and not in relation to any terms within the Shareholder Agreement.
 7         As Fortis alleges at paragraph 13 of the Complaint, he began raising concerns
 8 in or around September 2018 about “improper access to Defendant’s bank account
 9 and other confidential systems by Defendant’s unauthorized employees and
10 breaches of fiduciary duties related to the same.” (Compl. ¶ 13.) It was in retaliation
11 to such complaints that Warrior Trading’s principal, Ross Cameron, began to accuse
12 Fortis of “not adequately performing his job duties in an effort to establish ‘cause’
13 to terminate Plaintiff.” (Compl. ¶ 14.)
14         Ultimately, Fortis was employed by Warrior Trading, a company that
15 maintains a principal business office in California. (Request for Judicial Notice
16 “RJN”) ¶ 2, Exh. A.) Fortis’ employment took place entirely in California, within
17 this judicial district. (Compl. ¶ 9.) Based on the above, a substantial part of the events
18 or omissions giving rise to Fortis’ claims occurred in California and Yolo County in
19 particular. As such, venue is proper and should remain with this Court.
20         D.     In the Event This Motion Is Granted, Fortis Requests Leave to
21                Amend, in the Alternative
22         As set forth in Fed. R. Civ. P. 15(a)(2), the court “should freely give leave
23 when justice so requires.” Where a more carefully drafted complaint might state a
24 claim, a plaintiff must be given at least one more chance to amend the complaint
25 before the district court dismisses the action. Silva v. Bieluch, 351 F.3d 1045, 1048
26 (11th Cir. 2003); DeCarlo v. Fry, 141 F.3d 56, 62 (2nd Cir. 1998).
27         Here, to the extent the allegations made by Fortis in his initial Complaint are
28 not sufficient, Fortis requests leave to amend to allege further facts regarding the
                                                5
         PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                         PLEADINGS
      Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 7 of 8
 1 employment claims and its distinction to the shareholder claims alleged by Warrior
 2 Trading.
 3 III.    CONCLUSION
 4         For the foregoing reasons, Fortis respectfully requests that the Court deny
 5 Defendants Warrior Trading, Inc. and Ross Cameron’s Motion for Judgment on the
 6 Pleadings in its entirety.
 7
 8 DATED: May 30, 2019                          KAHANA & FELD LLP
 9
10                                              By:__________________________
11                                              Samuel Yu
                                                Attorney for Plaintiff Jeffrey P. Fortis
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            6
          PLAINTIFF JEFFREY P. FORTIS’ OPPOSITION TO MOTION FOR JUDGMENT ON THE
                                          PLEADINGS
      Case 2:19-cv-00627-MCE-KJN Document 11 Filed 05/30/19 Page 8 of 8
 1                          CERTIFICATE OF SERVICE
 2
 3 I hereby certify that on the 6th day of May, 2019, I will electronically file the
 4 foregoing document with the Clerk of the Court using the CM/ECF system. I hereby
 5 certify I will electronically serve the following CM/ECF users and I will serve the
 6 document by U. S. Mail to the non-ECF filing user listed below:
 7
 8 Drew M. Tate, Esq.
 9 dtate@fisherphillips.com
10 FISHER & PHILLIPS LLP
11 621 Capitol Mall, Suite 1400
12 Sacramento, CA 95814
13
14 Alden John Parker
15 aparker@fisherphillips.com
16 FISHER & PHILLIPS LLP
17 621 Capitol Mall, Suite 1400
18 Sacramento, CA 95814
19
20 Non-ECF filing user:
21 Jeffrey P. Fortis
22 69 Olive Way
23 Woodland, CA 95695
24
                th
25 Dated this 30 May, 2019              __________________________

26                                              Hannah Goffredo
27
28
                                            1
                                  CERTIFICATE OF SERVICE
